Citation Nr: 1103971	
Decision Date: 01/31/11    Archive Date: 02/08/11

DOCKET NO.  07-25 478	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to service connection for residuals of a benign 
brain tumor, to include as a qualifying chronic disability under 
38 C.F.R. § 3.317.

2.  Entitlement to service connection for residuals of a 
cholecystectomy.

3.  Entitlement to service connection for irritable bowel 
syndrome, to include as a qualifying chronic disability under 
38 C.F.R. § 3.317.


REPRESENTATION

Appellant represented by:	Tennessee Department of 
Veterans' Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Robert J. Burriesci, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1967 to July 1977 
and from December 1978 to January 1993.  He had combat service in 
the Republic of Vietnam and served in the Southwest Asia theatre 
of operations during the Persian Gulf War.  He has been awarded 
the Purple Heart Medal and the Bronze Star Medal with "V" 
Device.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from rating decisions of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Nashville, Tennessee.

In November 2008, the Veteran testified at a hearing held before 
the undersigned Acting Veterans Law Judge at the RO.  A 
transcript of this hearing is associated with the claims folder.

This case was previously before the Board in April 2009 when it 
was remanded for further development.  

On October 13, 2009, in accordance with authority provided in 38 
U.S.C.A. § 1116, the Secretary of Veterans Affairs announced his 
decision to establish presumptions of service connection, based 
upon exposure to herbicides within the Republic of Vietnam during 
the Vietnam era, for three new conditions:  ischemic heart 
disease, Parkinson's disease, and B cell leukemias.  Here, in 
light of the recent amendment to 38 U.S.C.A § 1116, and given the 
evidence indicating that the Veteran has coronary artery disease, 
the Board finds that the record raises a claim of entitlement 
service connection for coronary artery disease.  As such, this 
issue is referred to the RO for appropriate action.

The issue of entitlement to service connection for irritable 
bowel syndrome, to include as a qualifying chronic disability 
under 38 C.F.R. § 3.317, is addressed in the REMAND portion of 
the decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  It is at least as likely as not that the Veteran's recurrent 
meningioma was incurred in service.

2.  The preponderance of the evidence shows that the Veteran's 
residuals of a cholecystectomy were not present in service or 
until many years thereafter and are not related to service or to 
an incident of service origin.


CONCLUSIONS OF LAW

1.  Residuals of a benign brain tumor were incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2010).

2.  Residuals of a cholecystectomy were not incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1110, 1117, 1131, 5107 
(West 2002); 38 C.F.R. §§ 3.102, 3.303 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a).  

Upon receipt of a complete or substantially complete application 
for benefits, VA is required to notify the claimant and his or 
her representative, if any, of any information, and any medical 
or lay evidence, that is necessary to substantiate the claim.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must 
inform the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to provide 
in accordance with 38 C.F.R. § 3.159.  This notice must be 
provided prior to an initial unfavorable decision on a claim by 
the agency of original jurisdiction (AOJ).  Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 
18 Vet. App. 112 (2004).  

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the U.S. Court 
of Appeals for Veterans Claims (Court) held that, upon receipt of 
an application for a service-connection claim, 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and evidence 
not previously provided, if any, will assist in substantiating, 
or is necessary to substantiate, each of the five elements of the 
claim, including notice of what is required to establish service 
connection and that a disability rating and an effective date for 
the award of benefits will be assigned if service connection is 
awarded.  

Here, in regard to the Veteran's claim of entitlement to service 
connection for residuals of a cholecystectomy the VCAA duty to 
notify was satisfied by way of a letter sent to the appellant in 
August 2007 that fully addressed all notice elements and was sent 
prior to the initial AOJ decision in this matter.  The letter 
informed the appellant of what evidence was required to 
substantiate the claim and of the appellant's and VA's respective 
duties for obtaining evidence.  In addition, the notice informed 
the Veteran that a disability rating and an effective date for 
the award of benefits would be assigned if service connection is 
awarded.

VA has a duty to assist the Veteran in the development of the 
claim.  This duty includes assisting the Veteran in the 
procurement of service medical records and pertinent treatment 
records and providing an examination when necessary.  38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed without 
prejudice to the appellant.  See Bernard v. Brown, 4 Vet. 
App. 384 (1993).  The RO has obtained VA treatment records.  The 
Veteran submitted treatment records from Blanchfield Army 
Hospital, Vanderbilt University Medical Center, and Dr. A.P. 

The Veteran was provided an opportunity to set forth his 
contentions during the hearing before the undersigned Acting 
Veterans Law Judge.  During the hearing, although the AVLJ did 
not explicitly note the bases of the prior determinations or note 
the elements that were lacking to substantiate the Veteran's 
claims, the Veteran's representative demonstrated actually 
knowledge of this information.  The representative's questions 
specifically elicited responses designed to show that the Veteran 
had residuals of cholecystectomy related to his service.  See 
Dalton v. Nicholson, 21 Vet. App. 23, 30-31 (2007) (explaining 
that actual knowledge is established by statements or actions by 
the claimant or the claimant's representative that demonstrate an 
awareness of what was necessary to substantiate his or her 
claim.)  Accordingly, the Veteran is not shown to be prejudiced 
on this basis. 

In addition, the AVLJ sought to identify any pertinent, 
outstanding evidence that might have been overlooked.  The AVLJ 
specifically asked the Veteran where he received his treatment, 
and the Veteran responded that he received all treatment at VA.  
Accordingly, the Veteran is not shown to be prejudiced on this 
basis.  

Moreover, neither the Veteran nor his representative has asserted 
that VA failed to comply with 38 C.F.R. 3.103(c)(2), nor has he 
identified any prejudice in the conduct of the Board hearing.  By 
contrast, the hearing focused on the elements necessary to 
substantiate the claims, and the Veteran, through his testimony, 
demonstrated that he had actual knowledge of the elements 
necessary to substantiate his claims.  As such, the Board finds 
that, consistent with Bryant, the AVLJ complied with the duties 
set forth in 38 C.F.R. 3.103(c)(2).

The appellant was afforded a VA medical examination in July 2009.  
Significantly, neither the appellant nor his representative has 
identified, and the record does not otherwise indicate, any 
additional existing evidence that is necessary for a fair 
adjudication of the claim that has not been obtained.  Hence, no 
further notice or assistance to the appellant is required to 
fulfill VA's duty to assist the appellant in the development of 
the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 
F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 
143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 
(2002).

II.  Service Connection

Service connection may be established for disability resulting 
from personal injury suffered or disease contracted in line of 
duty, or for aggravation of a pre-existing injury suffered or 
disease contracted in line of duty.  38 U.S.C.A. §§ 1110, 1131; 
38 C.F.R. § 3.303.  The law also provides that service connection 
may be granted for any disease diagnosed after discharge when all 
the evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

Generally, to establish "direct" service connection, there must 
be (1) medical evidence of a current disability, (2) medical 
evidence, or in certain circumstances lay testimony, of in-
service incurrence or aggravation of an injury or disease, and 
(3) medical evidence of a nexus between the current disability 
and the in-service disease or injury.  See Gutierrez v. Principi, 
19 Vet. App. 1, 5 (2004); Hickson v. West, 12 Vet. App. 247, 253 
(1999).

Because the Veteran served in the Southwest Asia Theater of 
operations during the Persian Gulf War, service connection may 
also be established under 38 C.F.R. § 3.317.  Under that section, 
service connection may be warranted for a Persian Gulf Veteran 
who exhibits objective indications of a qualifying chronic 
disability that became manifest during active military, naval or 
air service in the Southwest Asia theater of operations during 
the Persian Gulf War, or to a degree of 10 percent or more not 
later than not later than December 31, 2011.  38 C.F.R. 
§ 3.317(a)(1).  

For purposes of 38 C.F.R. § 3.317, there are three types of 
qualifying chronic disabilities:  (1) an undiagnosed illness; (2) 
a medically unexplained chronic multi symptom illness; and (3) a 
diagnosed illness that the Secretary determines in regulations 
prescribed under 38 U.S.C.A 1117(d) warrants a presumption of 
service-connection.

An undiagnosed illness is defined as a condition that by history, 
physical examination and laboratory tests cannot be attributed to 
a known clinical diagnosis.  In the case of claims based on 
undiagnosed illness under 38 U.S.C.A. § 1117; 38 C.F.R. § 3.117, 
unlike those for "direct service connection," there is no 
requirement that there be competent evidence of a nexus between 
the claimed illness and service.  Gutierrez v. Principi, 19 Vet. 
App. at 8-9.  Further, lay persons are competent to report 
objective signs of illness.  Id.  To determine whether the 
undiagnosed illness is manifested to a degree of 10 percent or 
more the condition must be rated by analogy to a disease or 
injury in which the functions affected, anatomical location or 
symptomatology are similar.  See 38 C.F.R. § 3.317(a)(5); see 
also Stankevich v. Nicholson, 19 Vet. App. 470 (2006).  

A medically unexplained chronic multi symptom illnesses is one 
defined by a cluster of signs or symptoms, and specifically 
includes chronic fatigue syndrome, fibromyalgia, and irritable 
bowel syndrome, as well as any other illness that the Secretary 
determines meets the criteria in paragraph (a)(2)(ii) of this 
section for a medically unexplained chronic multi symptom 
illness.

A "medically unexplained chronic multi symptom illness" means a 
diagnosed illness without conclusive pathophysiology or etiology 
that is characterized by overlapping symptoms and signs and has 
features such as fatigue, pain, disability out of proportion to 
physical findings, and inconsistent demonstration of laboratory 
abnormalities.  Chronic multisymptom illnesses of partially 
understood etiology and pathophysiology will not be considered 
medically unexplained.  38 C.F.R. § 3.317(a)(2)(ii).

Effective September 29, 2010, for purposes of 38 C.F.R. § 3.317, 
presumptive service connection is warranted for Brucellosis; 
Campylobacter jejuni; Coxiella burnetii (Q fever); Malaria; 
Mycobacterium tuberculosis; Nontyphoid Salmonella; Shigella; 
Visceral leishmaniasis; and West Nile virus.  75 Fed. Reg. 
59,968, 59,971 (September 29, 2010) (to be codified at 38 C.F.R. 
§ 3.117(c)(2)).

"Objective indications of chronic disability" include both 
"signs," in the medical sense of objective evidence perceptible 
to an examining physician, and other, non-medical indicators that 
are capable of independent verification.  38 C.F.R. 
§ 3.317(a)(3).  Signs or symptoms that may be manifestations of 
undiagnosed illness or medically unexplained chronic multi 
symptom illness include, but are not limited to, the following:  
(1) fatigue; (2) signs or symptoms involving skin; (3) headache; 
(4) muscle pain; (5) joint pain; (6) neurologic signs or 
symptoms; (7) neuropsychological signs or symptoms; (8) signs or 
symptoms involving the respiratory system (upper or lower); (9) 
sleep disturbances; (10) gastrointestinal signs or symptoms; (11) 
cardiovascular signs or symptoms; (12) abnormal weight loss; and 
(13) menstrual disorders.  38 C.F.R. § 3.317(b).  

For purposes of section 3.317, disabilities that have existed for 
six months or more and disabilities that exhibit intermittent 
episodes of improvement and worsening over a six-month period 
will be considered chronic.  The six-month period of chronicity 
will be measured from the earliest date on which the pertinent 
evidence establishes that the signs or symptoms of the disability 
first became manifest.  38 C.F.R. § 3.317(a)(4).

A.  Residuals of a Benign Brain Tumor

The Veteran seeks entitlement to service connection for residuals 
of a benign brain tumor, to include as a qualifying chronic 
disability under 38 C.F.R. § 3.317.  The Veteran has reported 
that he first noticed symptoms in February 1998.  He stated that 
one of the other officers saw the Veteran walking straight but 
all to the left side.  The Veteran indicated that he had 
headaches and chest pains at that time.  Medical examination at 
that time did not reveal any conditions.  He stated that in March 
1999 he was treated in the emergency room and that a computed 
tomography scan revealed a large tumor in the right frontal lobe.  
He reported that he was subsequently treated at Vanderbilt 
University Medical Center for a benign meningioma.  He indicated 
that the tumor was removed but that it recurred in 2001.  The 
Veteran reported that he has had three surgeries (two full and 
one radio) to remove the tumor.

The Veteran's post service treatment notes reveal that the 
Veteran was diagnosed with a benign neoplasm of the brain in 
March 1999 and underwent surgery for the condition in April 1999.  
The Veteran was diagnosed with meningioma.

In December 2001 the Veteran was treated with radiosurgery for 
recurrent meningioma.  In March 2002 the Veteran was diagnosed 
with recurrent meningioma.  In October 2001 and October 2002 the 
Veteran was noted to have been monitored for his brain tumor. 

In March 2003 and March 2004 the Veteran as noted to have 
undergone tracking visits to monitor the Veteran's meningioma at 
Vanderbilt University Medical Center.

In December 2005 the Veteran underwent a private magnetic 
resonance imaging (MRI) scan of the brain.  The MRI revealed a 
slight interval increase that was interpreted to represent a 
recurrent or residual meningioma.

The Veteran underwent a subsequent MRI scan of the brain in 
November 2006 that revealed slight changes.  In a statement dated 
in November 2006, Dr. R.T., from Vanderbilt University Medical 
Center, indicated that the Veteran had subtle changes and did not 
warrant surgical intervention.  

The Veteran underwent another MRI scan of the brain in January 
2007 and was surgically treated for recurrent right parasagittal 
and convexity meningiomas.  In a treatment note dated in January 
2008 the Veteran was noted to have undergone radiation therapy 
until April 2007.

In a statement dated in August 2007, Dr. A.P. stated that the 
Veteran had a history of meningioma.

In treatment notes dated in October 2007 the Veteran was noted to 
have CNS mass lesions in the meninges, meningioma, and was noted 
to not have any head or systemic symptoms.  In December 2007 the 
Veteran underwent an MRI scan of the brain.

In December 2008 the Veteran was noted to be very stable 
neurologically.  The Veteran was reported to have had a seizure 
around the time of the prior surgery but none since.  The Veteran 
was noted to be prescribed Keppra for seizures and it was decided 
at that time to attempt to taper the Veteran off of the 
medication.

In July 2009 the Veteran underwent a VA Compensation and Pension 
(C&P) brain examination.  The Veteran was noted to have a history 
of hospitalizations and surgery, neoplasm, headaches, dizziness, 
weakness, numbness, paresthesias, seizures, impairment of bowel 
function, fatigability, vision problems, insomnia, tinnitus, and 
mild memory loss.  The Veteran did not have a history of fever, 
paralysis, dyesthesias, tremors, gait difficulty, swallowing 
difficulty, rigidity, speech problems, impaired smell, impaired 
taste, difficulty breathing, cerebrovascular accident, or use of 
an assistive device for walking.  Physical examination revealed a 
23 centimeter superior scalp scar with mild tenderness to 
palpation, 5/5 in all muscle groups bilaterally upper and lower 
extremities, normal muscle tone, and no muscle atrophy.  Deep 
tendon reflexes were 2+ in the bilateral upper and lower 
extremities.  The Veteran had no dysesthesias, tremors, 
fasciculations, ataxia, incoordination, spasticity, speech 
impairment, impairment of nerve sensory function, bowel 
impairment, bladder impairment, cranial nerve impairment, 
cognitive or psychiatric impairment, loss of sense of smell or 
taste, or limitation of motion of the joints.  The Veteran's gait 
and balance were noted to be normal.  The Veteran was diagnosed 
with recurrent meningioma that was noted to significant effects 
on the Veteran's usual occupation.  The Veteran was noted to have 
memory loss, decreased concentration, problems with lifting and 
carrying, lack of stamina, weakness or fatigue, decreased 
strength in the upper and lower extremities, and pain.

In July 2010 a medical opinion was rendered by a VA examiner 
regarding the Veteran's meningioma disorder.  The examiner stated 
that it was at least as likely as not that the meningioma was 
present during active service because neurosurgery literature 
reveals that meningiomas are slow growing and can be present for 
years until presentation.  In addition, the examiner noted that 
it is less likely as not caused by or a result of toxin exposure 
as there is no neurosurgical literature showing evidence that 
toxin exposure causes meningiomas.

The Board finds that entitlement to service connection for 
residuals of a benign brain tumor is warranted.  The Board 
acknowledges that the Veteran's service treatment records do not 
reveal any complaint, diagnosis, or treatment for any brain tumor 
disorder.  However, in March 1999, six years after separation 
from service, the Veteran was diagnosed with meningioma.  The 
Veteran has been consistently treated for recurrent meningioma 
since the Veteran's first surgery in April 1999.  A VA examiner, 
in a medical opinion dated in July 2010, rendered the opinion 
that due to the slow growing nature of meningiomas, it was at 
least as likely as not that the Veteran's meningioma was present 
during the Veteran's active service.  As the evidence is at least 
in equipoise that the Veteran's meningioma was incurred while in 
service, entitlement to the residuals of a benign brain tumor is 
granted.

B.  Residuals of a Cholecystectomy

The Veteran seeks service connection for residuals of a 
cholecystectomy.  The Veteran has reported that he first had 
symptoms of a gallbladder disability while serving in the Persian 
Gulf in 1990 or 1991.  The Veteran reported that he had symptoms 
of bloating and cramping of the stomach.  The Veteran indicated 
that the symptoms continued after he left the Persian Gulf and 
was stationed in Korea.  He stated that his symptoms were noted 
on his retirement physical.  The Veteran indicated that he has 
had symptoms since service.

The service treatment records reveal that in a report of medical 
history, dated in September 1992 the Veteran complained of 
gallbladder trouble or gall stones.  However, there is no 
indication in the Veteran's service treatment records of any 
diagnosis or treatment for any gallbladder disorder.

The post-service treatment records reveal that the Veteran 
underwent an air contrast barium enema in April 1996 that 
revealed probable gallstones.  In 1998 the Veteran underwent 
laproscopic gall bladder removal surgery.  Subsequently, the 
Veteran has been consistently noted in his medical records to 
have had a history of gall stones.  The Veteran's post service 
treatment notes do not reveal any diagnosis of any abdominal 
abnormalities.  However, in October 2007 the Veteran was noted to 
have abdominal tenderness.  In October 2007 the Veteran was noted 
to have no genitourinary symptoms.

In July 2009 the Veteran was afforded a VA C&P gall bladder 
examination.  The Veteran's history was recorded and he was noted 
to have had gall bladder disease with subsequent cholecystectomy.  
The Veteran was noted to have had no post-operative symptoms.  He 
reported no episodes of colic, abdominal pain, distention, 
nausea, or vomiting in the prior 12 month period.  Physical 
examination revealed no evidence of malnutrition and no weight 
change.  The Veteran's liver size was normal, there was no 
ascites, and there was normal liver consistency.  The Veteran had 
abdominal tenderness in the right upper/lower quadrant and in the 
left lower quadrant.  There was no evidence of portal 
hypertension or other liver disease.  The Veteran was diagnosed 
as status post cholecystectomy with no residuals.  The examiner 
rendered the opinion that it is less likely than not that the 
gall bladder disease with subsequent cholecystectomy is related 
to the Veteran's period of active service.  The examiner reasoned 
the Veteran did not have any abdominal pain or other symptoms 
until 1998 although the Veteran completed service in 1993.  

The Board finds that service connection for residuals of a 
cholecystectomy is not warranted.  The Board notes that the 
Veteran reported gall bladder trouble in service; however, there 
is no indication in the Veteran's service treatment records of 
any diagnosis or treatment for any gall bladder disorder.  
Subsequent to service the Veteran underwent laproscopic gall 
bladder removal surgery in 1998.  The Veteran's treatment records 
since 1998 do not reveal any diagnosis of any residual of the 
cholecystectomy.  After examination in July 2009 the Veteran was 
diagnosed as status post cholecystectomy with no residuals.  The 
examiner opined that it was less likely than not that the 
Veteran's gall bladder disease with subsequent cholecystectomy is 
related to service due the remoteness of treatment after 
separation from service.  First, the Veteran has not been 
diagnosed with any residual of cholecystectomy, a diagnosed 
condition, at any point during the period on appeal.  Second, the 
preponderance of the competent evidence does not associate any 
gall bladder disorder with resulting cholecystectomy with the 
Veteran's active service.  As such, service connection must be 
denied.

In reaching the decision above the Board considered the doctrine 
of reasonable doubt, however, as the preponderance of the 
evidence is against entitlement to service connection for 
residuals of a cholecystectomy, the doctrine is not for 
application.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for residuals of a benign brain tumor, to 
include as a qualifying chronic disability under 38 C.F.R. 
§ 3.317, is granted.

Service connection for residuals of a cholecystectomy is denied.


REMAND

The Veteran seeks service connection for irritable bowel 
syndrome, to include as a qualifying chronic disability under 
38 C.F.R. § 3.317.

This case was previously before the Board in April 2009 and was 
remanded for the RO to conduct a VA C&P examination to determine 
the nature and etiology of the Veteran's gastrointestinal 
disability and to ascertain whether the Veteran currently suffers 
from irritable bowel syndrome and/or gastroesophageal reflux 
disease.  In July 2009 he was afforded a VA C&P examination.  
After examination the Veteran was noted to have been diagnosed by 
a gastrointestinal specialist with chronic abdominal pain, 
suspicious for irritable bowel syndrome.  The examiner stated 
that it was out of the examiner's expertise to make a definitive 
diagnosis and a specialist examination with gastrointestinal was 
recommended to make the diagnosis and relate it to his prior 
abdominal complaints.

Review of the claims file does not reveal that the Veteran has 
been afforded a VA examination by an examiner with the 
appropriate expertise to make a definitive diagnosis. 

The United States Court of Appeals for Veterans Claims (Court) 
has held "that a remand by . . . the Board confers on the 
Veteran or other claimant, as a matter of law, the right to 
compliance with the remand orders."  Stegall v. West, 11 Vet. 
App. 268, 271 (1998).  Accordingly, the Veteran's claim must be 
remanded for the Veteran to be afforded another VA medical 
examination regarding the nature and etiology of the Veteran's 
gastrointestinal disability and to ascertain whether the Veteran 
currently suffers from irritable bowel syndrome and/or 
gastroesophageal reflux disease. 

In addition, the Board notes that once VA undertakes the effort 
to provide an examination when developing a service-connection 
claim, even if not statutorily obligated to do so, it must 
provide an adequate one or, at a minimum, notify the claimant why 
one will not or cannot be provided.  Barr v. Nicholson, 21 Vet. 
App. 303, 311 (2007).  As such, the Board has no discretion and 
must remand the claim.

Since the claims file is being returned it should be updated to 
include VA treatment records compiled since May 2009.  See 38 
C.F.R. § 3.159(c)(2); see also Bell v. Derwinski, 2 Vet. App. 611 
(1992).

Accordingly, the case is REMANDED for the following action:

1.  Attempt to obtain VA medical records 
pertaining to the Veteran that are dated 
since May 2009.  

2.  The Veteran should be afforded a VA 
gastrointestinal examination to identify 
all currently-shown gastrointestinal 
disability and ascertain whether the 
Veteran currently suffers from irritable 
bowel syndrome and/or gastroesophageal 
reflux disease.  The claims folder must be 
made available to the examiner for review 
before the examination.  All tests and 
studies deemed helpful by the examiner 
should be conducted in conjunction with the 
examination.  If gastroesophageal reflux 
disease is identified, the examiner is 
requested to render an opinion as to 
whether the disease is related to the 
Veteran's periods of active service in any 
way.  The complete rationale for all 
conclusions reached should be fully 
explained.

3.  Then readjudicate the appeal.  If the 
benefit sought on appeal is not granted, 
issue the Veteran and his representative a 
supplemental statement of the case and 
provide the Veteran an opportunity to 
respond.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).


______________________________________________
STEVEN D. REISS
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


